          Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

    PHILLIP CRECHALE ET AL                                                                  PLAINTIFFS



    VS.                                                            CIVIL ACTION NO. 3:19-CV-617



    CARROLL FULMER LOGISTICS CORP.,                                                      DEFENDANTS
    ET AL

    ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS AS TO CLAIMS OF
            INDEPENDENT NEGLIGENCE AND PUNITIVE DAMAGES

           Before this court is a Motion filed under 12(c) 1 of the Federal Rules of Civil Procedure

by the Defendants Carroll Fulmer Logistics Corporation (hereafter “Carroll Fulmer”) and David

L. Brooks (hereafter “Brooks”) [doc. no. 39]. By this motion styled “Motion for Judgment on

the Pleadings as To Claims of Independent Negligence and Claims for Punitive Damages,”

Defendants herein seek an order dismissing all of Plaintiffs’ claims, except Plaintiffs’ claim for

damages by way of simple negligence. Defendants’ effort also embraces Plaintiffs’ claim for

punitive damages. Plaintiffs have not responded to this motion, although they have been allowed

ample time to do so.

           This lawsuit stems from a motor vehicle accident that occurred on August 26, 2019, in

Rankin County, Mississippi. In that unfortunate mishap, Carolyn Crechale lost her life. Brooks,




1
 12(c) – Judgment on the Pleadings. After the pleadings are closed – but early enough not to delay trial – a
party may move for judgment on the pleadings.



                                                      1
         Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 2 of 11




an employee or agent of Carroll Fulmer, was the driver of the tractor-trailer which struck the

rear of the automobile being driven by Carolyn Crechale. In this lawsuit, Plaintiffs herein seek

to recover wrongful death damages against the Defendants, collectively.

           Plaintiffs herein are: Phillip Crechale 2; Kenneth John Crechale; and Michael Crechale, as

personal representatives and wrongful death beneficiaries of Carolyn Crechale, deceased, and on

behalf of other wrongful death beneficiaries. All of the Plaintiffs enjoy Mississippi citizenship.

           The Defendants herein are: Carroll Fulmer Logistics Corporation, a corporate citizen of

the States of Nevada and Florida; and David L. Brooks, a resident citizen of Florida.

           Philip Crechale filed this lawsuit in the Circuit Court of Rankin County, Mississippi

(state court), seeking a judgment in an unspecified amount. Defendants, within the allowable

time frame of thirty days from the date of service of process, removed this litigation from state

court to this federal district court pursuant to the provisions of Title 28 U.S.C. §§ 1332, 3 1441 4

and 1446. 5


2
 Phillip Crechale, a son of the deceased, filed this lawsuit on August 29, 2019. Thereafter, Kenneth John
Crechale and Michael Crechale, also sons of Carolyn Crechale, intervened as Plaintiffs. Agreed Order granting
Motion to Intervene, [doc. no. 10].
3
    28 U.S.C. § 1332. Diversity of citizenship; amount in controversy; costs
     (a) The district courts shall have original jurisdiction of all civil actions where the matter in controversy
         exceeds the sum or value of $75,000, exclusive of interest and costs, and is between –
     (b) citizens of different states; …
Title 18 U.S.C. § 1332(a)
4
  28 U.S.C. § 1441 – Removal of civil actions
     (a) Generally. – Except as otherwise expressly provided by Act of Congress, any civil action brought in a
         State court of which the district courts of the United States have original jurisdiction, may be removed
         by the defendant or defendants, to the district court of the United States for the district and division
         embracing the place where such action is pending.
Title 28 U.S.C. § 1441(a)
5 28 U.S.C. § 1446 – Procedure for removal of civil actions

     (a) Generally. – A defendant or defendants desiring to remove any civil action from a State court shall file
         in the district court of the United States for the district and division within which such action is
         pending a notice of removal signed pursuant to Rule 11 of the Federal Rules of Civil Procedure and
         containing a short and plain statement of the grounds for removal, together with a copy of all process,
         pleadings, and orders served upon such defendant or defendants in such action.
     (b) Requirements; generally. – (1) The notice of removal of a civil action or proceeding shall be filed
         within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the initial

                                                         2
      Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 3 of 11




        To endow this court with diversity of citizenship jurisdiction under § 1332, the amount in

controversy must exceed the sum of $75,000, exclusive of interest and costs. Although Plaintiffs’

Complaint does not specify the amount of damages sought, the Fifth Circuit Court of Appeals

has said that a defendant may show that the threshold amount is met by “demonstrating that it is

‘facially apparent’ that the claims are likely above $75,000…” Luckett v. Delta Airlines, Inc. 171

F. 3d 295, 298 (5th Cir. 1999). Actions for wrongful death will usually satisfy the threshold

requirement, even in the absence of reference to a specific amount, provided the types of

damages are sufficiently pled. See Menendez v. Wal-Mart Stores, Inc., 364 F. App’x 62, 67 (5th

Cir. 2010) (citing De Aguilar v. Boeing Co., 11 F. 3d 55, 57 (5th Cir. 1993) (“although the

complaint in the instant case did not specify an amount of damages, it is facially apparent that

damages sought by the plaintiffs here exceed [the jurisdictional amount]”).

        Plaintiffs’ Complaint alleges, inter alia, that they are entitled to the following as

damages: net present cash value of Carolyn Crechale’s life expectancy; loss of companionship,

love and affection of her children; physical, mental and emotional pain and suffering of Carolyn

Crechale prior to death; medical and funeral expenses; present value of Carolyn Crechale’s right

to live out her normal life expectancy; loss of future earnings and services; and present value of

her loss of future enjoyment of life. Complaint, [doc. no. 1-1 at ¶ 23]. These allegations make it

‘facially apparent’ that the claims are likely to exceed $75,000. Plaintiffs have not filed a

Response in opposition to Defendants’ Motion and, thus, do not dispute that the jurisdictional

amount is satisfied.




         pleading setting forth the claim for relief upon which such action or proceeding is based, or within 30
         days after the service of summons upon the defendant if such initial pleading has ten been filed in
         court and is not required to be served on the defendant, whichever period is shorter. . . .
Title 28 U.S.C. § 1446 (a)

                                                       3
         Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 4 of 11




           Pursuant to these enactments (28 U.S.C. §§ 1332, 1441 and 1446), this court has subject

matter jurisdiction over this litigation by way of “diversity of citizenship.” This grant of

authority obligates this court to apply the substantive law of the State of Mississippi. Erie R.R.

Co. v. Tompkins, 304 U.S. 64 (1938).

                                          LEGAL STANDARD

           A motion under Rule 12(c) 6 “is designed to dispose of cases where the material facts are

not in dispute and a judgment on the merits can be rendered by looking to the substance of the

pleadings and any judicially noticed facts.” Great Plains Trust Co. v. Morgan Stanley Dean

Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002) (quoting Hebert Abstract Co., Inc. v. Touchstone

Props., Ltd., 914 F.2d 74, 76 (5th Cir. 1990)). The court evaluates a motion under 12(c) using the

same standard as a motion under 12(b)(6). 7

           The central issue here is whether Plaintiffs’ Complaint states a valid claim for relief

when viewed in the light most favorable to the plaintiff. Gentilello v. Rege, 627 F. 3d 540, 543-

44 (5th Cir. 2010). See also Doe v. MySpace Inc., 528 F.3d 413, 418 (5th Cir. 2008). Just as with

a 12(b)(6) Motion to dismiss, a Complaint must contain “sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face” to survive a 12(c) motion. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp., v. Twombly, 550 U.S. 544, 570 (2007)).




6
    See footnote 1.
7
  12(b) How to Present Defenses. Every defense to a claim for relief in any pleading must be asserted in the
responsive pleading if one is required. But a party may assert the following defenses by motion:
        (1) lack of subject matter jurisdiction;
        (2) lack of personal jurisdiction;
        (3) improper venue;
        (4) insufficient process;
        (5) insufficient service of process;
        (6) failure to state a claim upon which relief can be granted.
Fed.R.Civ.P. 12(b) (emphasis added).

                                                      4
      Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 5 of 11




Neither threadbare recitals of the elements of a cause of action, nor mere labels and conclusions

will suffice. Twombly at 555, 557.

                                          DISCUSSION

       As earlier stated, because the jurisdiction of this court is based on diversity of citizenship,

the substantive law of the State of Mississippi applies. James v. State Farm Mut. Auto. Ins. Co.,

743 F.3d 65, 69 (5th Cir. 2014) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)). See also

Boyett v. Redland Ins. Co., 741 F.3d 604, 607 (5th Cir. 2014) (“when subject matter jurisdiction

is based on diversity, federal courts apply the substantive law of the forum state”). Notice that

this jurisprudence speaks to “substantive law”; procedural matters may be differently treated.

Gasperini v. Center for Humanities, Inc. 518 U.S. 415, 416 (1996) (“federal courts sitting in

diversity apply state substantive law and federal procedural law”); National Liability & Fire Ins.

Co. v. R & R Marine, Inc., 756 F. 3d 825, 834 (5th Cir. 2014); Exxon Corp. v. Burglin, 42 F.3d

948, 950 (5th Cir. 1995).

                  Non- respondeat Superior Claims Against Carroll Fulmer

       Defendants first seek judgment on the pleadings as to claims against Carroll Fulmer, the

employer of Brooks, for any independent negligence. Against Carroll Fulmer, Plaintiffs’

Complaint alleges negligent supervision, negligent entrustment, and negligent hiring, among

other things. Carroll Fulmer has admitted its vicarious liability for any simple negligence on the

part of its driver, Brooks, in connection with this accident. Therefore, say Defendants, Plaintiffs’

claims of negligent supervision, negligent entrustment, negligent hiring and any other

independent, non-respondeat superior claims against Carroll Fulmer should be dismissed and

with prejudice.




                                                  5
      Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 6 of 11




       Let’s juridically explore this contention. Case law is on point: where an employer

concedes liability under vicarious liability and respondeat superior, the Mississippi Court of

Appeals and our federal district courts, interpreting Mississippi law, have concluded that a

defendant is entitled to dismissal of the claims for negligent entrustment, negligent hiring, failure

to train, negligent supervision and negligent retention. See Carothers v. City of Water Valley,

242 So. 3d 138, 144–45 (Miss. App. 2017), cert. denied, 246 So. 3d 67 (Miss.

2018) (citing Davis v. ROCOR Int'l, 3:00-cv-864, 2001 U.S. Dist. LEXIS 26216, at *17–25 (S.D.

Miss. Dec. 19, 2001)); Gaddis v. Hegler, No. 3:10-cv-249-CWR-LRA, 2011 WL 2111801, at *3

(S.D. Miss. May 26, 2011); Welch v, Loftus, 776 F. Supp. 2d 222 (S.D. Miss. 2011).

       Finding a paucity of caselaw on this issue in the state courts, the Mississippi Court of

Appeals, in Carothers v. City of Water Valley, 242 So. 3d 138, 144 (Miss. Ct. App. 2017),

adopted the reasoning of the United States District Court for the Southern District of Mississippi

in Davis v. ROCOR Int’l, 3:00-cv-864, 2001 U.S. Dist. LEXIS 26216, at *17–25 (S.D. Miss.

Dec. 19, 2001). The district court, in ROCOR Int’l, found that the plaintiff's direct liability

claims against ROCOR merged with the claims against the employee, and since the employer

had conceded that it had vicarious liability, there was no basis for allowing the plaintiffs to

proceed on the direct-liability claims. Id; see also Pennington v. UPS Ground Freight, Inc., No.

3:16-cv-00248-NBB-JMV, 2018 U.S. Dist. LEXIS 23073, at *4 (N.D. Miss. Feb. 12, 2018)

(plaintiffs’ direct liability claims against UPS failed as a matter of law where UPS admitted that

it was vicariously liable for driver’s negligence, if any).

       Here is what the ROCOR Int’l district court said: this court could not find any Mississippi

caselaw that would “allow a plaintiff to recover damages on claims of negligent hiring, training,

retention, [or entrustment] in addition to those that resulted because of the negligent acts of an



                                                  6
      Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 7 of 11




employee.” Id. at *23. The court reasoned that, “allowing a plaintiff to maintain a negligent

entrustment claim in a case [where] vicarious liability is admitted is unduly prejudicial to the

defendant as ‘permitting proof of previous misconduct of the employee would only serve to

inflame the [factfinder].’ ” Davis v. ROCOR Int’l, at *20.

       In the case sub judice, Defendants have conceded the vicarious liability of Carroll Fulmer

for any simple negligence of Brooks as to the accident in question. This court then, agrees with

Defendants that Plaintiffs’ claims of negligent supervision, negligent entrustment, negligent

hiring and any other independent, non-respondeat superior claims against Carroll Fulmer, must

be dismissed.

                                        Punitive Damages

       Plaintiffs’ Complaint also asks for punitive damages against Brooks and Carroll Fulmer.

Defendants, in response, ask this court to dismiss the claim for punitive damages because

Plaintiffs have not alleged any facts to support punitive damages against either defendant.

       Again, Defendants have a point. To recover punitive damages under Mississippi law, the

claimant must prove by clear and convincing evidence that the defendant “acted with actual

malice, gross negligence which evidences a willful wanton or reckless disregard for the safety of

others, or committed actual fraud.” Miss. Code Ann. §11-1-65(1)(a).

       Notice the exacting proof standard: “clear and convincing evidence.” The definition of

this standard under Mississippi law can be readily located. In Mississippi Commission on

Judicial Performance v. Carver, 107 So. 3d 964 (2013) and its relatives, the Mississippi

Supreme Court said this about the standard: “[c]lear and convincing evidence is “so clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear conviction, without

hesitancy, of the truth of the precise facts of the case.” Id. at 969-70; See also Mississippi



                                                  7
     Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 8 of 11




Commission on Judicial Performance v. Shoemake, 191 So.3d 1211 (Miss. 2016); Koestler v.

Koestler, 976 So.2d 372, 381 (Miss. Ct. App. 2008); Moran v. Fairley, 919 So.2d 969, 975(¶ 24)

(Miss.Ct.App.2005) (quoting Travelhost, Inc. v. Blandford, 68 F.3d 958, 960 (5th Cir.1995)).

       Punitive damages, predictably, are considered an extraordinary remedy and are not

generally favored in Mississippi jurisprudence. Derr Plantation, Inc. v. Swarek, 14 So.3d 711,

718 (Miss. 2009) (citing Bradfield v. Schwartz, 936 So.2d 931, 936 (Miss. 2006)). Such

damages, you see, should be reserved only for the most egregious cases. Paracelsus Health Care

Corp. v. Willard, 754 So. 2d 437, 442 (Miss. 1999).

       So, what extraordinary, egregious facts does Plaintiffs’ Complaint allege?

       Plaintiffs’ Complaint asserts the following description of Brooks’ accident behavior:

      At all relevant times, Defendant Brooks was traveling at a speed that was unsafe
      for the conditions and/or for the roadway in question. Defendant Brooks was
      driving recklessly and carelessly as he failed to apply his brakes in a reasonable
      manner. As a result of said negligence, Defendant Brooks failed to bring his vehicle
      under control before crashing into the rear of Carolyn Crechale’s vehicle.
Complaint. [doc. no. 1-1 at ¶12]

       Plaintiffs’ Complaint also asserts that Brooks owed the following duties to Carolyn

Crechale, and that he breached these duties:

       A. To exercise reasonable, ordinary care of his commercial carrier;
       B. To exercise the same care that a reasonably prudent person would under like
       circumstances;
       C. To exercise reasonable, ordinary care to keep a proper lookout for other
       vehicles;
       D. To bring the vehicle under control with sufficient distance for him to do so
       before colliding with another vehicle;
       E. To not be inattentive;
       F. To apply reasonable braking methods;
       G. To maintain control of his vehicle;
       H. To maintain his lane of traffic;
       I. To maintain a proper lookout in the direction he was traveling;


                                                8
     Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 9 of 11




         J. To abide by and follow all Federal Motor Carrier Safety Regulations;
         K. To maintain the truck and trailer in compliance with all State and Federal
         Motor Carrier Safety Regulations;
         L. To comply with all Commercial Vehicle requirements consistent with
         Mississippi Department of Transportation, as well as all state and federal laws;
         M. To use proper space management techniques as required by the Federal Motor
         Carrier Safety Regulations;
         N. To use proper speed management techniques as required by the Federal Motor
         Carrier Safety Regulations;
         O. To use proper hazard perception techniques as required by the Federal Motor
         Carrier Safety Regulations;
         P. To equip the commercial carrier with proper safety equipment that could have
         prevented or lessened the impact of said collision; and
         Q. To follow the Rules of the Road; and
         R. Other acts of negligence that will be shown at trial.
Id. at ¶14.

       As seen, the Complaint does not allege any facts against Brooks, the driver, which, if

proven, would amount to more than simple negligence. Plaintiff does not allege any heightened

misconduct on Brooks’ part beyond the typical negligence allegations associated with an

automobile accident. These allegations cannot support a claim for punitive damages against

Brooks. See e.g., Choctaw Maid Farms v. Hailey, 822 So.2d 911, 924 (Miss. 2002); Poe, v. Ash

Haulers, Inc., No. 1:10CV234-SA-JAD, 2011 U.S. Dist. LEXIS 75388, at *13-14 (N.D. Miss.

July 12, 2011) (granting summary judgment on plaintiffs’ claim for punitive damages because

defendant’s conduct amounted “only to alleged simple negligence in failing to exercise due care

in the operation of a vehicle); Aldridge v. Johnson, 318 So.2d 870, 871-73 (Miss. 1975).

       This court already has ruled that Carroll Fulmer is only subject to vicarious liability for

Brooks’ actions; therefore, it cannot be liable for punitive damages. Buckalew v. Schneider

Nat’l Carriers, Inc., No. 3:13-cv-189 LG-JCG, 2014 U.S. Dist. LEXIS 115186, at *7 (S.D. Miss.

Aug. 19, 2014) (a punitive damages claim cannot be based on vicarious liability); Francois v.



                                                 9
     Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 10 of 11




Colonial Freight Sys., No. 3:06-cv-434-WHB-LRA, 2007 WL 4459073 at *4 (S.D. Miss. Dec.

14, 2007) (“an employer cannot be liable for punitive damages on the basis of vicarious

liability”).

        As illuminated by the above discussion, punitive damages, by law, have no footing here,

against either the driver (Brooks), or his employer (Carroll Fulmer) on the facts herein. This

ruling must not be seen as a diminishment of the pain generated by the Plaintiffs’ loss of Carolyn

Crechale, or of her loss to society; this ruling speaks only to a standard governing an award for

these special damages, a standard which has been part of Mississippi law for over fifty years. In

the 1962 case of Fowler Butane Gas Co. v. Varner, 141 So.2d 226 (1962), the Mississippi

Supreme Court said: “In order to warrant the recovery of punitive damages, there must enter

into the injury some element of aggression or some coloring of insult, malice or gross

negligence, evincing ruthless disregard for the rights of others, so as to take the case out of the

ordinary rule. Id., at 233.

        Therefore, this court must grant Defendants’ Motion for Judgment on the Pleadings as to

Punitive Damages. Plaintiffs’ claims for such must be dismissed with prejudice.

                                          CONCLUSION

        For all the reasons stated herein, Defendants’ Motion for Judgment on the Pleadings as to

Claims of Independent Negligence and Claim for Punitive Damages [doc. no. 39] is granted.

Plaintiffs’ claims of negligent supervision, negligent entrustment, negligent hiring and any other

independent, non-respondeat superior claims against Carroll Fulmer Logistics Corporation are

dismissed with prejudice. Plaintiff’s claim for punitive damages against both Defendants is

dismissed with prejudice. Plaintiffs’ remaining claims for negligence against Brooks and for




                                                 10
     Case 3:19-cv-00617-HTW-LRA Document 80 Filed 08/21/20 Page 11 of 11




vicarious liability on the part of Carroll Fulmer Logistics Corporation are unaffected by this

ruling.

          SO ORDERED AND ADJUDGED, this the 21st day of August, 2020.

                                              s/ HENRY T. WINGATE
                                              UNITED STATES DISTRICT JUDGE




                                                11
